Citation Nr: 1534188	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In pertinent part, that rating decision awarded service connection for diabetes mellitus and assigned a 20 percent evaluation and denied entitlement to service connection for hypertension as secondary to diabetes mellitus.  The Veteran appealed the initial assigned rating for diabetes mellitus and the denial of his hypertension claim.  During the pendency of the appeal, the RO increased the evaluation for the service-connected diabetes mellitus to 40 percent effective January 20, 2013.

Initially, in November 2013, the Board remanded the Veteran's claims to obtain updated medical treatment records and an addendum medical opinion to ascertain whether the Veteran's hypertension was related to his service-connected diabetes.  The case returned to the Board in March 2015, at which time the Board denied an initial evaluation in excess of 20 percent prior to January 20, 2013, and in excess of 40 percent thereafter for diabetes mellitus.  The Board also denied the claim for service connection for hypertension.

The Veteran appealed that part of the Board's decision that denied service connection for hypertension, as secondary to herbicide exposure during service.  The Veteran waived his appeal of the remainder of the Board decision, to include his claim for higher ratings for diabetes mellitus and for entitlement to service connection for hypertension on any other direct basis or as secondary to his service-connected diabetes mellitus.  In a Joint Motion for Partial Vacatur and Remand (joint motion) granted by the United States Court of Appeals for Veterans Claims (Court) in June 2015, the parties agreed to vacate the March 2015 Board decision, and remanded the case for additional reasons and bases.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The Board notes that the Veteran filed an application for Automobile or Other Conveyance and Adaptive Equipment, and an application for Specially Adapted Housing or Special Home Adaptation Grant in September 2013.  It does not appear that those issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Please see the Board's March 2015 decision for a detailed recitation of the facts of this case.  There has been no indication in the appeal process to the Court that the Board misinterpreted the facts or that the factual discussion was incomplete or inaccurate in any way.

Rather, the parties agreed that the Board provided inadequate reasons and bases as to why VA was not required to provide a medical examination to address the question of whether the Veteran's hypertension was directly related to exposure to herbicides in service.  The joint motion notes that the results of the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, Update 2008, and Update 2006 suggest an association between hypertension and herbicide exposure, thus triggering VA's obligation to provide the Veteran with an examination.

In light of the NAS findings, remand is necessary to schedule a new VA examination to obtain an adequate opinion as to whether the Veteran's hypertension is directly related to herbicide exposure during service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertension is directly caused by exposure to herbicides during service.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should specifically discuss the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, Update 2008, and Update 2006 which suggest an association between hypertension and herbicide exposure, when discussing this particular Veteran's case.
 
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.


2. After completing the above and any other development deemed necessary, the RO should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





